 In the Matter of SINGER SEWING MACHINE COMPANY, EMPLOYERandRETAIL CLERKS UNION LOCAL 899, AFFILIATED WITH RETAIL CLERKSINTERNATIONAL ASSOCIATION, A. F. OF L., PETITIONERCase No. V-RC-953.Decided December 8, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before James W.Cherry; Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and hereby affirmed.TheEmployer's motion to dismiss the petition upon the ground that theunit sought is inappropriate, is denied for the reasons given below?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all employees in theEmployer's store in Santa Barbara, California.The Employer con-t6nds that the unit should either (1) encompass the entire Los AngelesAgency, which includes 39 stores in California and 1 store in Nevada,2or (2) be coextensive with the Coast District, in which the SantaBarbara store is one of 6 stores.3There is no history of collectivebargaining in the Los Angeles Agency.'The Employer's request for oral argument is denied as, in our opinion, the record andbriefs adequately present the positions of the parties.,The Los Angeles Agency also includes the Hawaiian Islands, but the Employer doesnot contend that the stores there should be included in the unit.aThe Employer further contends that, if the Board should find the single-store unitappropriate, it should refuse to assert jurisdiction in this case on the ground that theoperations of the single store are purely local in character.We find no merit in thiscontention.We have recently held that "an otherwise local enterprise may lose its char-87 NLRB No. 67.460 SINGER SEWING MACHINE COMPANY461The Employer, a wholly owned subsidiary of Singer Manufactur-ing Company, operates a world-wide chain of retail stores which sellsewing machines, appliances, and notions.These stores are groupedfor administrative purposes into agencies, which in turn are sub-divided into districts.The Los Angeles Agency covers the southernpart of California, extending from San Luis Obispo in the north toSan Diego in the south, a distance of about 275 miles. The Agencyalso has jurisdiction over an unspecified area in Nevada.Forty storesare scattered throughout this area, which covers about 60,000 squaremiles.The Coast District, one of eight districts in the Agency, ex-'tends from San Luis Obispo south to and including Santa Monica, adistance of about 150 miles.There are six stores in the Coast District,one each in San Luis Obispo, Santa Maria, Santa Barbara, Ventura,Santa Paula, and Santa Monica.None of these stores is nearer than20 miles to its nearest neighbor in the Employer's system.The storein Santa Barbara, which alone is involved in this proceeding, is 70miles from the one in Santa Maria and 30 miles from that in Ventura.The Employer's operating system combines centralized control witha measure of local autonomy.Wage rates, weekly hours of work,vacation, hospitalization, and insurance programs are uniform forthe entire system.On the other hand, the individual store managermay hire or discharge employees, subject to later approval by the gen-eral agent, who is in complete charge of the Agency. The pay roll foreach store is made up in the store and paid out of the store's funds.Such matters as store hours and holidays vary according to local con-ditions.There is little actual interchange of employees between thestores within the District or in the Agency as a whole, although perma-nent transfers are made at the request of the employees, or, moreoften, of the Employer.Employer-requested transfers are for themost part promotions or demotions.Upon the record as a whole, and particularly in view of the geo-graphical separation of the stores in the District as well as in theAgency, the lack of substantial interchange of employees, the existenceof a degree of local autonomy in matters of pay roll, hiring, and dis-charges, and the lack of any collective bargaining history, we believethat the single-store unit proposed by the Petitioner is appropriate.4The Petitioner seeks to include and the Employer to exclude the'assistant managers and the saleswoman-bookkeeper.There are threeassistant managerswho, the Employer asserts, are supervisors.Theacter as such when it becomes a link in a business which stretches over many States."Collins BakingCo., 83 NLRB 599;Grand Union Company,81 NLRB 1016.4Koppers Stores,73 NLRB 504;Burgess Battery Company, 76NLRB 820:The GreatAtlantic and Pacific Tea Company,85 NLRB 680;Bonwit Teller, Inc.,84 NLRB 414;The Kroger Company,85 NLRB6; American Stores Company, 82NLRB 882. But cf.Grand Union Company,81 NLRB 1016. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord shows,however, that the assistant managers are salesmen who,spend most of their time away from the store selling and demonstratingmachines and equipment. If the manager of the store is away, an as-sistant manager may be put in charge, but even in such circumstanceshe has no power to hire or discharge employees or to recommend suchaction.The assistant managers do not responsibly direct the work ofother employees.In the light of these facts, we find that the assistantmanagers are not supervisors within the meaning of this Act, and weshall therefore include them in the unit.The Employer would exclude the saleswoman-bookeeper, on the,.ground that she is a confidential employee.Although, for the pur-poses of record keeping, this employee is informed in advance as to.proposed discharges, promotions, and wage adjustments, she does not.act in a confidential capacity to an executive who formulates or^effectuates the Employer's general labor policy.'We find that sheis not a confidential employee within the Board's definition and we..shall, therefore, include her in the unit.We find that all employees in the Employer's store in Santa Barbara,.California, includingassistantmanagersand the saleswoman-book--keeper, but excluding the store manager and supervisors as definedin the Act,constitute a unit appropriate for the purposes of collective!bargaining within themeaning of Section(9) (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the.purposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 clays from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this;case was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations,among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Retail Clerks Union Local 899, affiliated with RetailClerks International Association, A. F. of L.5 Chicago Railway Eq ipnaent Company,85 NLRB 5S6.